EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Collin Park on 26 July 2022.

The application has been amended as follows: 

	Claim 22 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
The closest prior art of record, Choi in view of Shin, as applied in the Office Action mailed 09 May 2022, does not teach or suggest every element of the claim in combination as follows.
Claim 1
Choi in view of Shin
1. (Currently Amended) A touch display device, comprising: 
Choi Fig. 8
a plurality of emitting elements;
Choi Fig. 8: OLED
an adhesive layer over the emitting elements;
Choi Fig. 8: 140
a first touch electrode and a second touch electrode over the adhesive layer and in an active area; 
Choi Fig. 8: 150, where the touch patterns are 152; there are a plurality as per paragraph 45
a pad electrode over the adhesive layer and in a touch pad region; and
Choi Fig. 8: 155
a protection layer over the first touch electrode, the second touch electrode and the pad electrode,
Choi Fig. 8: 160
wherein the first touch electrode and the second touch electrode are insulated by an insulating layer, and the protection layer includes at least one contact hole corresponding to the pad electrode,
Choi Fig. 8: 153, as per paragraph 45; Choi Fig. 8: through hole 160a
wherein the pad electrode includes a plurality of electrode layers, and one of the plurality of electrode layers extends from the first touch electrode or the second touch electrode, 
as per Choi paragraph 43 the metal layer 155a of the pad is the same as the routing wires 151a, and the routing wires extend to the pad as seen in, e.g., Fig. 9
wherein the plurality of electrode layers include a first pad electrode in the at least one contact hole, a second pad electrode contacting the first pad electrode, and a third pad electrode contacting the second pad electrode, and 
Not disclosed by Choi, but this is shown in Shin: paragraph 46, where the pad has “a triple layer structure.”
wherein the second pad electrode and the third pad electrode are respectively disposed on the same layer as the first touch electrode and the second touch electrode.
Although Shin taught multiple pad electrodes, the combination still depends from, e.g., Choi Fig. 8, and there as can be seen all the pad parts are in the hole and not over the other layers in this way.


	Therefore the combination of elements in the claim renders it allowable over the prior art of record.
	Regarding claims 2-6, 8-9, and 21:
	They are dependent on claim 1.
Regarding claim 10:
The closest prior art, Choi in view of Shin, does not teach or suggest every element of the claims in combination as follows.
Claim
Choi in view of Shin
A method of manufacturing a touch display device, comprising: 

forming a sacrificial layer on a temporary substrate;
Choi paragraph 83
forming a protection layer including a contact hole in a touch pad region on the sacrificial layer;
Choi paragraph 83
forming a first pad electrode in the touch pad region;
Choi paragraph 84
forming a first touch electrode on the protection layer and a second pad electrode on the first pad electrode;
Choi paragraph 84 and 86
forming an insulating layer covering the first touch electrode and exposing the second pad electrode; and 
Choi has an insulating layer, e.g., Fig. 8: 153, but it doesn’t expose the second pad electrode
forming a second touch electrode on the insulating layer and a third pad electrode on the second pad electrode; 
In a way Choi has a second touch electrode Fig. 8 154  -- this is a bridge electrode that is partially on the dielectric layer 153 -- but no third pad electrode. Shin teaches a third pad electrode, however, as discussed above.
attaching the temporary substrate and a display substrate; and
Choi paragraph 91
removing the temporary substrate and the sacrificial layer.
Choi paragraph 92


So Choi in view of Shin is very close to the claimed method but it doesn’t teach that the insulating layer exposes the second pad electrode. This element in combination with the other elements of the claim renders it allowable over the prior art of record.
Regarding claims 11-20:
They are dependent on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694